Citation Nr: 1536322	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri





THE ISSUE

Entitlement to waiver of overpayment of education benefits in the calculated amount of $9,338.27, to include whether the debt is valid.





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from September 2000 to February 2005 and from June 2008 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2011 and December 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's education benefits resulting in creation of an overpayment and that denied the request for a waiver of overpayment, respectively. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

In his Substantive Appeal, received in January 2014, the Veteran requested a Travel Board hearing at the RO.  Because such hearings are scheduled by the RO, remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




